Filed 11/29/21 P. v. Holmes CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                     (Sacramento)
                                                            ----




 THE PEOPLE,                                                                                   C091586

                    Plaintiff and Respondent,                                    (Super. Ct. No. 19FE018565)

           v.

 CLARENCE AUSTIN HOLMES,

                    Defendant and Appellant.




         Appointed counsel for defendant Clarence Austin Holmes filed an opening brief
that sets forth the facts of the case and asks this court to review the record and determine
whether there are any arguable issues on appeal. (People v. Wende (1979) 25 Cal.3d
436.) Having reviewed the record as required by Wende, we will modify the judgment to
correct the erroneous imposition of restitution fines per count. Finding no other arguable
errors that are favorable to defendant, we will affirm the judgment as modified.



                                                             1
                  FACTUAL AND PROCEDURAL BACKGROUND
       The People’s amended felony information charged defendant with assault with
force likely to produce great bodily injury (Pen. Code, § 245, subd. (a)(4); count one);1
possession of methamphetamine and heroin in jail (§ 4573.6; count two); and resisting,
delaying, or obstructing peace officers (§ 148, subd. (a)(1); count three).
       The matter was tried to a jury, which was unable to reach a verdict as to the
assault, but found defendant guilty of the possession and resisting counts. Thereafter, the
People’s request to dismiss the assault count in the interest of justice was granted. Given
the jury verdict, the court determined defendant had violated probation in another matter
and revoked that probation, sending both matters to probation for the preparation of a
sentencing recommendation. According to the probation report, defendant had been
driving a stolen car when the authorities attempted to detain him. Defendant ignored
their commands and fled on foot, hiding in a nearby apartment complex. He was arrested
after an altercation with the victim from the dismissed count. Defendant then discarded a
bindle of cocaine while being processed into jail. He was then strip searched, at which
time authorities discovered a plastic bag containing bindles of cocaine,
methamphetamine, and heroin.
       At the sentencing hearing, the court denied defendant’s request for probation and,
after giving its reasons, sentenced him to the upper term of four years on count two, with
two years of that sentence to be served on mandatory supervision. For count three, the
court imposed 134 days to run concurrent to count two. Defendant received 134 days’
actual credit plus 134 days’ conduct credit for a total of 268 days’ custody credit. The
court also imposed a $300 restitution fine for count two (§ 1202.4, subd. (b)), a matching
suspended $300 parole revocation restitution fine (§ 1202.45), and a $150 restitution fine




1      Undesignated statutory references are to the Penal Code.

                                             2
for count three (§ 1202.4, subd. (b)).2 All other fines and fees were waived in light of
defendant’s inability to pay.
                                      DISCUSSION
       Appointed counsel filed an opening brief that sets forth the facts and procedural
history of the case and requests this court review the record and determine whether there
are any arguable issues on appeal. (People v. Wende, supra, 25 Cal.3d 436.) Defendant
was advised by counsel of his right to file a supplemental brief within 30 days from the
date the opening brief was filed. More than 30 days have elapsed and defendant has not
filed a supplemental brief.
       Having undertaken an examination of the entire record pursuant to Wende, we
note that the trial court improperly imposed the restitution fines per count. Section
1202.4, subdivision (b) requires the court impose a restitution fine “[i]n every case where
a person is convicted of a crime.” Here, the court imposed a $300 restitution fine
(§ 1202.4) on count two, a $300 matching suspended revocation restitution fine
(§ 1202.45), and a $150 restitution fine (§ 1202.4) on count three. This was error. (See
People v. Soria (2010) 48 Cal.4th 58, 66 [restitution fines are to be imposed in each case
resolved by a plea bargain]; People v. Sencion (2012) 211 Cal.App.4th 480, 483
[restitution fund fine may be imposed only once per case].) The trial court already struck
the $150 revocation restitution fine erroneously included in the amended minute order,
however, both the trial court and appellate counsel failed to recognize that the $150
restitution fine separately imposed for the misdemeanor count also was improper.



2      Defendant’s appellate counsel obtained an amended minute order and abstract of
judgment to correct the notation of a single $450 restitution fine, rather than the $300
minimum restitution fine for count two and a $150 minimum restitution fine for the
misdemeanor in count three. Appellate counsel further obtained an amended minute
order eliminating the matching $150 revocation restitution fine erroneously included on
that order.

                                             3
       Because the trial court found defendant was unable to pay anything but the
mandatory restitution fines, we find it unnecessary to remand to allow the trial court to
consider whether it would impose a higher restitution fine in light of this limitation.
Rather, we will modify the judgment to strike the $150 restitution fine imposed on count
three. Because we find no other errors favorable to defendant, we will otherwise affirm
the judgment.
                                      DISPOSITION
       We modify the judgment to strike the $150 restitution fine imposed on count three.
The trial court is directed to prepare an amended minute order reflecting this change in
the judgment. The judgment is affirmed as modified.



                                                         KRAUSE                , J.



We concur:



      BLEASE                , Acting P. J.




      RENNER                , J.




                                              4